474 F.2d 949
5 Fair Empl. Prac. Cas. (BNA) 1165, 6 Empl. Prac.Dec. P 8705Helen RIDINGER et al., Plaintiffs-Appellants, andClara D. Johnson et al., Plaintiffs-Appellants,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
Nos. 71-1934, 71-1937.
United States Court of Appeals,Sixth Circuit.
Argued April 20, 1972.Decided Oct. 13, 1972.

Dennis E. Murray, Sandusky, Ohio (Murray & Murray Co., Sandusky, Ohio, Thomas C. Waechter, Bieser, Greer & Landis, Dayton, Ohio, on the brief), for plaintiffs-appellants.
Charles P. Pfarrer, Dayton, Ohio (Cowden, Pfarrer, Crew & Becker, Dayton, Ohio, Ross L. Malone, Detroit, Mich., on brief), for General Motors.
Susan Deller Ross, EEOC, Washington, D. C.  (Howard Besser, Dist. Atty., Cleveland, Ohio, on brief), amici curiae for Equal Employment Opportunity Commission.
Ruth Weyand, Washington, D. C., and Sorrell Logethetis, Knee, Snyder & Parks, Dayton, Ohio (Winn Newman, Washington, D. C., and Richard Rice, Kettering, Ohio, on brief), for Union.
Before PHILLIPS, Chief Judge, KENT, Circuit Judge, and McALLISTER, Senior Circuit Judge.

ORDER

1
These appeals are from judgments entered in the trial court disposing of cases which were commenced as class actions under the provisions of Rule 23, Federal Rules of Civil Procedure, 28 U.S.C.A. The trial court, 325 F. Supp. 1089, failed to determine whether the actions could be maintained as class actions as required by Rule 23(c), and the judgments from which these appeals are taken do not "include and describe those whom the court finds to be members of the class."


2
It is, therefore, ordered that the judgments of the trial court are reversed and the cases remanded for further proceedings pursuant to Rule 23, Federal Rules of Civil Procedure, and for consideration in the light of this Court's opinion in Manning v. International Union and General Motors Corp., 466 F.2d 812, decided September 11, 1972.